United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                     August 5, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 02-60843
                             Summary Calendar


                            PATRICIA RODRIGUEZ,

                                                                Petitioner,
                                    versus

                   JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                        --------------------
               Petition for Review of an Order of the
               Immigration and Naturalization Service
                       Agency No. A29-303-159
                        --------------------

Before SMITH, DUHE’, and WIENER, Circuit Judges.

PER CURIAM:1

      Patricia Rodriguez has petitioned for review of the decision

of the Immigration and Naturalization Service (“INS”) reinstating

its   May   1998    order   of   removal   pursuant   to   Immigration      and

Nationality Act (“INA”) § 241(a)(5).          See 8 U.S.C. § 1231(a)(5).

“In enacting § 241(a)(5), Congress’ intent was to streamline and

expedite existing procedures for removing illegal aliens, which had

become ‘cumbersome and duplicative.’”         Ojeda-Terrazas v. Ashcroft,

290 F.3d 292, 296 (5th Cir. 2002).         Under implementing regulations

pertaining to reinstatement proceedings, “the alien is not entitled


      1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to a hearing before an immigration judge.”         Id. (citing 8 C.F.R.

§ 241.8).    “Rather, an INS officer determines (1) the identity of

the alien; (2) whether the alien was subject to a prior order of

removal; and (3) whether the alien unlawfully reentered the United

States.”    Id.   This court has jurisdiction to review the Attorney

General’s reinstatement order but not the merits of the original

order of removal.     Id. at 294–95.

      Rodriguez raises several issues with regard to the adequacy of

the     administrative   record.       Rodriguez   contends   that   the

administrative record does not contain a copy of the prior order of

removal and that an I-213 Record of Deportable/Inadmissible Alien

dated “9/16/2001” in the record refers erroneously to an order of

removal dated “5/2/02.”     Rodriguez did not dispute her identity

below or that she was subject to an order of removal issued in May

1998.    The record has been supplemented with a copy of the removal

order.    There is no reversible error.

      Rodriguez contends that the Attorney General has not shown

that she was the person who was the subject of the May 2, 1998,

order of removal.    Rodriguez argues that the 1998 order identified

the person being removed as a married person and that she could not

have been married at that time because her current husband had not

yet divorced his former wife.      To the extent that this argument

implicates the validity of the original order of removal, it is

beyond this court’s jurisdiction.      See Ojeda-Terrazas, 290 F.3d at

294–95.     Again, Rodriguez conceded below that she was removed to

                                   2
Mexico from Dallas/Fort Worth International Airport in May 1998.

There is no genuine dispute as to Rodriguez’ identity as the person

who was subject to the May 1998 removal order.

     Rodriguez    contends     that    the       regulations   implementing     INA

§ 241(a)(5) violate her right to due process because they do not

provide for an evidentiary hearing with benefit of counsel before

an immigration judge.     Rodriguez contends that she was prejudiced

by the lack of a hearing because she did not have an opportunity to

challenge the legality of the 1998 removal order.               This argument is

without merit as INA § 241(a)(5) provides that the prior order of

removal is not subject to being reopened or reviewed.               See 8 U.S.C.

§ 1231(a)(5). Rodriguez complains also that the Attorney General’s

failure to obtain the prior order of removal and to determine her

true identity also violated her right to due process.              Again, there

is no genuine issue as to Rodriguez’ identity or the existence of

the 1998 order of removal.            Rodriguez cannot show that she was

prejudiced   by   the   lack   of     an       evidentiary   hearing   before   an

immigration judge.      See Ojeda-Terrazas, 290 F.3d at 302.                    The

petition for review is

     DENIED.




                                           3